Fourth Court of Appeals
                                    San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-14-00468-CR

                               EX PARTE Jerry Soliz MARTINEZ

                    From the 437th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008CR1459
                          Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: October 8, 2014

DISMISSED FOR LACK OF JURISDICTION

           On June 30, 2014, Appellant Jerry Soliz Martinez filed a “Motion of an Out-of-Time

Appeal of the Orders of the 437th District Court,” stating that he intends to appeal the trial court’s

order of July 2, 2013. Appellant states that he was convicted and sentenced in the 437th Judicial

District Court, Bexar County, Texas on June 22, 2011. On October 12, 2012, he contested his

conviction by filing an application for writ of habeas corpus pursuant to article 11.07 of the Texas

Code of Criminal Procedure. In its July 2, 2013 order, the trial court considered the merits of

Martinez’s application for post-conviction writ of habeas corpus and denied the application. We

do not have jurisdiction over post-conviction habeas applications in felony cases. See TEX. CODE

CRIM. PROC. ANN. art. 11.07(a). Post-conviction writs of habeas corpus must be filed in the court

of conviction, but made returnable to the Texas Court of Criminal Appeals. Id.
                                                                                    04-14-00468-CR


       Therefore, on July 18, 2014, we ordered appellant to show cause why this appeal should

not be dismissed for lack of jurisdiction. On August 22, 2014, appellant filed a response. After

considering appellant’s response, we conclude that we lack jurisdiction over this appeal.

       This appeal is dismissed for lack of jurisdiction.


                                                 PER CURIAM

DO NOT PUBLISH




                                                -2-